Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments, with respect to 12/7/2020 and the RCE of 3/8/21 have been fully considered and are persuasive.  The amendments to the claims have overcome the previous art rejection of Hulse, in view of Rizkin and further in view of Igaki.  Upon further search and consideration all pending claims are now in condition for allowance.
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose a lighting device having an axis corresponding to a general direction in which the lighting device faces, comprising:
a carrier having a smooth, contiguous outer mounting surface facing radially outwardly with a circular cross sectional shape with (specifically fails to teach) an arrangement of solid state lighting devices comprises one or more arrays of LEDs mounted on one or more flexible carriers, each of said carriers being directly mounted to the outer mounting surface.
 an inner radial cavity with a driver therein
a ring shaped optical unit which defines a light output region of the lighting device, mounted around the carrier that has a cross sectional shape substantially according to a circle, so that the optical unit comprises a toric lens;
 outer housing having a reflecting inner surface for reflecting light from the arrangement of solid state lighting devices to the ring shaped optical unit

The closest prior art found was: McDade US PAT 8992049
McDade teaches several of the features of instant claim 1:
LEDs around a circular support
Centrally located driver
Reflecting surface
However, McDade does not teach or render obvious the patentable features of claim 1, defined above in italics.  Additionally, the prior art does not teach the device having a ring shaped unit so that the optical unit comprises a toric lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See References Cited for other relevant art similar to the instant invention, for example, by having LEDs arranged around a cylindrical/circular support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875